Not for Publication in West's Federal Reporter

          United States Court of Appeals
                        For the First Circuit

No. 08-2174

                          BENSON ONWUAMAEGBU,

                               Petitioner,

                                     v.

              ERIC H. HOLDER, JR.,* ATTORNEY GENERAL,

                               Respondent.


                 PETITION FOR REVIEW OF AN ORDER
               OF THE BOARD OF IMMIGRATION APPEALS


                                  Before

                        Lynch, Chief Judge,
                 Selya and Lipez, Circuit Judges.


     John J. Loscocco and Barker, Epstein and Loscocco on brief
for petitioner.
     Tim Ramnitz, Office of Immigration Litigation, Michael F.
Hurtz, Acting Assistant Attorney General, Civil Division, and
Barry J. Pettinato, Assistant Director, on brief for respondent.



                             April 29, 2009




     *
          Pursuant to Fed. R. App. P. 43(c)(2), Attorney General
Eric H. Holder, Jr. has been substituted for former Attorney
General Michael B. Mukasey as the respondent.
           PER CURIAM.       In 1986 and 1988, petitioner was convicted

of three crimes of moral turpitude (larceny by check and two acts

of forgery).     As a result, there are two consequences.            First, he

is   removable,    see   8   U.S.C.     §    1182(a)(2)(A)(i)(I),        and   the

government has obtained an order of removal.              Second, because of

those   convictions,     this   court       lacks   jurisdiction    to    review

petitioner's challenge to the removal order from the Board of

Immigration    Appeals   ("BIA"),     unless     his   challenge    presents     a

colorable constitutional claim or a question of law.               See 8 U.S.C.

§ 1252(a)(2)(C), (D); see also Conteh v. Gonzales, 461 F.3d 45, 63

(1st Cir. 2006).

           Petitioner cannot present either because he did not take

a timely appeal to the BIA from the Immigration Judge's ("IJ")

February 22, 2008 decision denying him a section 212(h) waiver, and

so cannot challenge that order in this court.             Petitioner did file

a motion to reopen that order, but the IJ denied that motion

because she found that he had "presented no evidence to indicate

that the basis for this motion to reopen could not have been

presented previously."       See 8 C.F.R. § 1003.23(b)(3).          That order

was appealed to the BIA, which found the motion to reopen was

properly denied because of petitioner's failure to meet that

condition for reopening.

           The    present    petition       constitutes   an   attempt    by   the

petitioner to circumvent the rules for filing petitions for review


                                      -2-
of BIA orders and motions to reopen.   It presents no issues of law

or of constitutional rights.     Thus, we lack jurisdiction and

dismiss the petition.




                               -3-